DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on January 5, 2021.  
	Claims 17-37 are pending and presented for review, with claim 17 as the sole independent (method) claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on January 5, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (thirty-one (31) pages) were received on January 5, 2021.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most-recent US PTO data.  For Patent Numbers must be updated and listed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21 and 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. WO 2011 / 124671 A1 (also PCT/EP2011/055484).
Huber et al. WO 2011 / 124671 A1 teaches (ABS; Figs. 1, 2a, 2b, 3, 5, 6; corresponding text, English translation submitted with PTO-892; Claims) a method of producing an output beam 3, the method comprising: receiving a first radiation beam; receiving a second radiation beam; coupling the first radiation beam into an optical fiber 1 at a first location on an input end 8 of the optical fiber; coupling the second radiation beam into the optical fiber 1 at a second location on the input end 8 of the optical fiber, claimed method step limitations of sole independent claim 17.  Note that throughout Huber ‘671, the reference recites that “then the laser beam is coupled into the outer ring core or both into the inner fiber core and into the outer ring core.”  Also note Huber dependent claim 4.  Further, Fig. 6 also clearly shows at least two radiation beams at different locations of the fiber and both being coupled thereto.

Regarding dependent claim 18, at least Figs. 1, 2a, 2b, and 3 teach that the laser beam 2 is from the same or single laser source, based on the translation.  
Regarding claims 19-20, focusing occurs with element 32 (lens) toward the fiber of both 1st and 2nd radiation.
Regarding claim 21, the trajectory or angle of incidence is different between the at least two radiation / lights input (cited Huber Figs. above) based on a reasonable frame of reference.
Regarding claim 23, the larger fiber core portion 6 is larger than the central core portion 4 (Fig. 1).
Regarding claims 24-25, see overlapping and at least some of the central core within the outer core, as signals go across the entirety thereof and overlap (Figs. 2a-b).

Regarding claim 28, the second core 6 is separated from the first core 4 by at least one cladding 5 (Fig. 1, etc.).
Regarding claim 29, in at least Fig. 2a, at least some of the radiation will inherently be coupled into the cladding region(s) 5 of Huber during operation.
Regarding claims 30-31, see Figs. 2a, 2b, and 6 in which at least some of the radiation over laps between the 1st and 2nd locations, which meets all method language.
Regarding claim 32, because part of the cladding encompasses the central core and the same/other part of the cladding is for the outer core, for the purpose of examination, these features of cladding 5 can be considered different sub-cladding for different cores 4 and 6 (see Figs. 2a – 2b).  One being an inner clad and the other an outer clad for respective separate cores.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. WO 2011 / 124671 A1 (also PCT/EP2011/055484), standing alone.
Regarding base independent method claim 17, Huber WO ‘671 clearly anticipates all method steps.  See above 35 U.S.C. 102(a)(1) rejection in section (7).
exact and express disclosure or teaching from Huber WO ‘671 for these features, to include multi-wavelength beam(s) (as in claim 22); coupling substantially an entirety of the optical signal into the first cladding (claim 33); specific power levels being different between the 1st and 2nd radiation beams (claim 34); utilizing the output beam to process a workpiece (as an intended use, claims 35-36); or having a plurality of emitters and dispersive elements and partial reflection (claim 37).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use such specific dependent claim features, because Applicant has not disclosed that using such intended uses of the output or particular coupling/lasing features will provide any advantage, be used for any particular purpose, or solves any stated problem.  One of ordinary skill in the art, furthermore, would have expected Huber WO ‘671 to perform equally well with these additions because these claim terms would have been easily recognized and integrated into the base method steps of claim 17.  Further, Huber WO ‘671 clearly anticipates all method steps of the independent claim.  Finally, it would have required no undue experimentation and the yield of such method steps would not be unexpected as the outcome, based on common skill in the art.  Therefore, it would have been an obvious matter of design choice to modify Huber WO ‘671 to obtain the invention as specified in claims 22 and 33-37.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, all dependent claims 22 and 33-37 listed herein would have been found obvious over Huber WO ‘671, standing alone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 17, 19-22, 26, 28-29, 32, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,914,902 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because current independent claim 17 is anticipated by the outlined claims found in independent claim 1 of the ‘902 patent.  Claim 17 is broader than allowed claim 1 of ‘902, and includes all such features as part of a broader claiming version.  Regarding dependent claims 19-20, see dependent claims 2-3 of the ‘902 patent.  Regarding claim 21, see claim 7 of the ‘902 patent.  Regarding claim 22, see claim 9 of the ‘902 patent.  Regarding claim 26, see claim 10 of the ‘902 patent.  Regarding claims 28-29, see claims 11-12 of the ‘902 patent.  Regarding claim 32, see claim 14 of the ‘902 patent.  Regarding claims 35-36, see claims 17-18 of the ‘902 patent.  Regarding claim 37, see claim 19 of the ‘902 patent.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-B:

-Reference A to Muendel ‘390 is pertinent to coupling two optical signals into an optical fiber (see Fig. 2A), and varying a beam parameter product of an output laser beam, but not at different locations on the fiber input area.
-Reference B to Grasso ‘987 is pertinent a fiber coupled laser with adjustable beam parameter product of the output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                      /DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 4, 2022